UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 10, 2010 HuntMountain Resources Ltd. (Exact Name of Registrant as Specified in its Charter) Washington 001-01428 68-0612191 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRS Employer Identification No.) 1611 N. Molter Road, Ste. 201, Liberty Lake, WA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (509) 892-5287 (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events We have been advised by FINRA that we will be delisted from the Bulletin Board on May 17, 2010 unless, prior thereto, we file our Form 10-K for the period ending December 31, 2009.Management has determined that we will be unable to file the Form 10-K prior to May 17, 2010, for the reason that our audited financial statements for the period ending December 31, 2009 have not been completed.Accordingly, you should be aware that there will be no market for the purchase of or sale of your shares of our common stock effective May 17, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 10, 2010 By: Tim Hunt Chairman, President and Chief Executive Officer
